In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-19-00369-CV
                 ___________________________

CENTURY SPORTS WEARS, INC. D/B/A WYNFORD WHOLESALE, PERVEZ
          DAREDIA, AND SHARAF DAREDIA, Appellants

                                V.

       WALLIS BANK F/K/A WALLIS STATE BANK, Appellee



              On Appeal from the 362nd District Court
                      Denton County, Texas
                   Trial Court No. 19-3906-362


             Before Sudderth, C.J.; Gabriel and Kerr, JJ.
           Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      On October 10, 2019, and again on October 24, 2019, we notified Appellants

Century Sports Wears, Inc. d/b/a Wynford Wholesale, Pervez Daredia, and Sharaf

Daredia that unless they paid the appeal’s $205 filing fee, we could dismiss the appeal.

See Tex. R. App. P. 5, 42.3(c). In our October 24 letter, we gave Appellants until

November 4, 2019, to pay the filing fee. Appellants have not paid the filing fee.

Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: December 5, 2019




                                           2